CONNECTING MATERIAL FOR SOLID OXIDE FUEL CELL, MANUFACTURING METHOD THEREOF, AND SOLID OXIDE FUEL CELL COMPRISING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/24/2020 and 5/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “the peak intensity (I3)” and “the peak intensity (I4)". There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Solid State Ionics, (2011), 192, 561-564) and further in view of Wilson et al. (US 2013/0230792 A1).
Regarding claims 1 and 11, Xu et al. teach a connecting material for a solid oxide fuel cell (Abstract), comprising: a conductive substrate; and a ceramic protective film provided on one surface of the conductive substrate (see Experimental section 2.1 and 2.2 which disclosed producing a powder of an oxide and coating the oxide on a conductive substrate.), wherein the ceramic protective film comprises an oxide represented by the following Formula 1: [Formula 1] Mnx1Cox2Cuy1O4-δ in Formula 1, xl, x2, yl, and denote a molar ratio of each component and satisfy the ranges of 0 < xl≤1.5, 0 < x2≤1.5, 0 < yl≤0.5, and, and δ is a value that makes the oxide neutral (Experimental section 2.2 discloses making Mn1.35Co1.35Cu0.3O4.)
However, Xu et al. do not teach the oxide shown in Formula 1 containing Yz1 wherein 0.1≤z1≤0.4.
Wilson et al. teach (Mn, Co, Cu)O-4 spinels being doped with one or more atoms and Y3+ can be included as a dopable element (Abstract, paragraphs 0038-0039 disclose various (Mn, Co, Cu)O-4 spinels. Further, paragraph 0039 disclose doping with Y having a molar range of 0.1-0.3.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Xu with Wilson in order to reduce cation transport at high temperature.
Regarding claims 2 and 4-6, the combination of Xu and Wilson teach the connecting material for a solid oxide fuel cell of claim 1. However, they do not teach the cubic phase volume ratio, specific peak values in XPS data, or values for electric conductivity.
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 3, the combination of Xu and Wilson teach the connecting material for a solid oxide fuel cell of claim 1. Further, Xu et al. teach wherein as a result of an X-ray diffraction (XRD) analysis, the oxide represented by Formula 1 has single peak at 2θ at each of the following ranges: in a range of 30 degrees to 32 degrees, 35 degrees to 37 degrees, 55 degrees to 58 degrees, and 62 degrees to 65 degrees (see Fig. 2 for Mn1.35Co1.35Cu0.3O4.).
Regarding claim 7, the combination of Xu and Wilson teach the connecting material for a solid oxide fuel cell of claim 1. Further, Xu et al. teach wherein an area specific resistance (ASR) of the ceramic protective film at 650°C is 0.1 Ωcm2 or less (Page 564, col. 1, first paragraph discloses 3.2 × 10− 4 Ω·cm2·h− 1/2.). However, they teach the ASR measurement was taken at 750°C.
MPEP 2144.05 IIA: ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 8, the combination of Xu and Wilson teach the connecting material for a solid oxide fuel cell of claim 1. Further, Xu et al. teach wherein a heat expansion coefficient of the ceramic protective film at 650°C is 11 (10-6*K-1) to 12 (10-6*K-1) (see Section 3.13)
Regarding claim 9, the combination of Xu and Wilson teach the connecting material for a solid oxide fuel cell of claim 1. Further, Xu et al. teach wherein the ceramic protective film has a thickness of 10 µm to 30 µm. (Paragraph 3.22 discloses 15-20µm).
Regarding claim 10, the combination of Xu and Wilson teach the connecting material for a solid oxide fuel cell of claim 1. Further, Xu et al. teach wherein the conductive substrate is a ferritic stainless steel (FSS) substrate (Abstract and Experimental section 2.2).
Regarding claim 12, the combination of Xu and Wilson teach the connecting material for a solid oxide fuel cell of claim 1. Further, Xu et al. where the producing of the oxide represented by Formula 1 comprises: forming a mixed solution in a sol state by mixing a raw material powder, a solvent, and citric acid (Experimental section 2.1 discloses mixing Cu(NO3)2, Mn(NO3)3 and Co (NO3)3 solutions were mixed with citric acid);
gelling the mixed solution in a sol state by heating the mixed solution (Experimental section 2.1 discloses heating until a gel of the mixed solution forms.);
drying the gel compound; and calcining the dried compound (Experimental section 2.1 discloses drying the gel and then calcining in air.).
Regarding claim 13, the combination of Xu and Wilson teach the connecting material for a solid oxide fuel cell of claim 1. Further, Wilson et al. teach wherein the forming of the ceramic protective film is a step by a plasma spray coating (Abstract and paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Xu with Wilson in order to prevent crack formation.
Regarding claim 14, the combination of Xu and Wilson teach the connecting material for a solid oxide fuel cell of claim 1. Further, Xu et al. teach wherein the raw material powder comprises one or more of the group consisting of Cu(NO3)2, Mn(NO3)3 and Co (NO3)3 (Experimental section 2.1). Further, Wilson et al. teach Y2O3 (Paragraph 0021 discloses yttria.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Xu with Wilson in order to reduce cation transport at high temperature.
Regarding claim 15, the combination of Xu and Wilson teach the connecting material for a solid oxide fuel cell. Further, Wilson et al. teach a SOFC comprising two or more unit cells, a connecting layer between the two or more unit cells, wherein the unit cell comprises a fuel electrode, an air electrode, and an electrolyte provided between the fuel electrode and the air electrode, and the connecting material layer is brought into contact with the air electrode or fuel electrode of the unit cell (Paragraph 0042 and figure 5B.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Xu with Wilson in order to provide a SOFC with high electrical conductivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729